
	
		I
		112th CONGRESS
		2d Session
		H. R. 6292
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Smith of New
			 Jersey (for himself, Ms.
			 Buerkle, Mr. Turner of New
			 York, Mr. Wolf, and
			 Mr. Engel) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To deny entry into the United States of officials of any
		  foreign government, including their immediate family members, who commit or who
		  fail to rectify fundamental due process and human rights violations of
		  imprisoned United States citizens, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Imprisoned Americans
			 Overseas Act of 2012 or the Jacob’s Law of 2012.
		2.Findings; Sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)The President is
			 required under section 2001 of the Revised Statutes of the United States (22
			 U.S.C. 1732) to demand the release of any citizen who has been unjustly
			 deprived of his liberty by or under the authority of any foreign government,
			 and to undertake appropriate means to obtain the release of such
			 citizen.
				(2)In a statement submitted to the Committee
			 on the Judiciary of the Senate on July 27, 2011, Secretary of State Hillary
			 Clinton stated that [t]he State Department has no greater responsibility
			 than the protection of U.S. citizens overseas—particularly when Americans find
			 themselves in the custody of a foreign government, facing an unfamiliar, and at
			 times unfair, legal system..
				(3)Some United States
			 citizens imprisoned in foreign countries have been and continue to be denied
			 fundamental due process and human rights under both local and international law
			 by foreign government officials.
				(4)Mr. Jacob
			 Ostreicher, who has been detained in the notorious Palmasola prison in Santa
			 Cruz de la Sierra, Bolivia, since June 4, 2011, is one of the United States
			 citizens who currently is enduring multiple, egregious, and continuous
			 violations of his fundamental due process and human rights under both local and
			 international law.
				(b)Sense of
			 CongressIt is the sense of Congress that foreign government
			 officials responsible for violations of fundamental due process and human
			 rights of imprisoned United States citizens, as well as their immediate family
			 members, should not have the privilege of traveling to the United States while
			 United States citizens unjustly languish in their prisons.
			3.Denial of entry
			 into the United States of certain foreign government officials
			(a)Denial of
			 entryNotwithstanding any other provision of law, the Secretary
			 of State may not issue any visa to, and the Secretary of Homeland Security
			 shall deny entry to the United States of, any foreign government official
			 identified pursuant to subsection (c)(1)(C) or any immediate family members of
			 such official.
			(b)Permanent
			 banNotwithstanding any other provision of law, if any United
			 States citizen identified pursuant to subparagraph (c)(1)(A) dies from any
			 cause while in the custody of a foreign government, the government officials
			 identified pursuant to subparagraph (c)(1)(C) in relation to such citizen and
			 the immediate family members of such officials may not be issued any visa by
			 the Secretary of State, and may not be admitted by the Secretary of Homeland
			 Security, to the United States at any time on or after the date of the death of
			 such citizen.
			(c)Designation of
			 inadmissible foreign officials
				(1)Report to
			 CongressNot later than 30 days after the date of the enactment
			 of this Act and every 180 days thereafter for five years, the Secretary of
			 State shall submit to the appropriate congressional committees a report that
			 contains the following:
					(A)An identification
			 of United States citizens imprisoned in foreign countries whose fundamental due
			 process and human rights pursuant to international standards are being
			 violated.
					(B)An identification
			 of the fundamental due process and human rights violations that are being
			 committed against the citizens identified in subparagraph (A).
					(C)An identification
			 of the government officials who, based on a reasonable possibility, are
			 responsible for the violations of, or are failing to fulfill their official
			 responsibility to protect, the rights identified in subparagraph (B) of any
			 citizen identified in subparagraph (A).
					(2)Additional
			 reporting requirementIn the case of each semi-annual report
			 required under paragraph (1), the Secretary of State shall include a list of
			 the names and titles of those government officials identified in subparagraph
			 (1)(C) and the names and relationships of the immediate family members of such
			 officials who were denied a visa or entry to the United States pursuant to
			 subsection (a) or (b) during the immediately preceding 180-day period.
				4.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Affairs and the Committee on
			 the Judiciary of the House of Representatives, and the Committee on Foreign
			 Relations and the Committee on the Judiciary of the Senate.
			(2)Immediate family
			 membersThe term immediate family members means a
			 spouse, daughter or son regardless of age, parent, brother, sister, and fiancé
			 or fiancée.
			
